Citation Nr: 1302511	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-27 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition of the face, neck and mouth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

This matter was last before the Board in July 2010 when it was remanded for further development.  That development was completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of entitlement to service connection for Addison's Disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statement of the Veteran dated in November 2008.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It has been shown by competent and probative evidence to at least equipoise that the Veteran incurred a skin condition of the face, neck and mouth in service.


CONCLUSION OF LAW

Entitlement to service connection for a skin condition of the face, neck and mouth is established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the partial grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2012).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a (2012).  Here, the Veteran is entitled to the presumption of exposure to herbicides due to his service in Vietnam.

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents. 38 C.F.R. § 3.309(e) (2012).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide. 38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313(a) (2012).

In this regard, under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  The diseases for which service connection may be presumed due to an association with exposure to herbicide agents consist of chloracne or other acneform diseases consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's disease, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, cancer of the lung, bronchus, larynx or trachea, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e) (2012).
The diseases listed at Section 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(6)(ii).  Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his claims for service connection in June 2005.  See VA Form 21-526.  A review of the claims indicates that the Veteran claims to have participated in combat in Vietnam.  His DD Form 214 shows that he was awarded the Army Commendation Medal (ACM), Vietnam Service Medal (VSM) with 60 Device, 2 Overseas Bars (2 O/S Bars) and the National Defense Service Medal (NDSM).  He served as a helicopter repairman (67N20).  

A review of the Veteran's service treatment records discloses at entrance clinical evaluation of the head, face, neck and scalp, as well as the skin, was normal.  See January 1966 report of medical examination.  The Veteran did not complain of any skin trouble at entrance.  See January 1966 report of medical history. 

A September 1967 service health record documents a complaint of diffuse swelling and multiple subcutaneous nodes of the right side of the face with itching.  Examination resulted in an impression of early cellulitis.  The Veteran was prescribed penicillin.  

A January 1968 service treatment record documents a complaint of two small circular scaly patches on the abdomen.  The central areas were clear.   Examination resulted in an impression of tinea corporis.  He was prescribed medication.  

A January 1968 service treatment record documents a complaint of swelling of the upper lip.  The impression was that of an apparent allergic reaction.  The Veteran was prescribed Benadryl.  

At separation examination of the Veteran's head, face, neck and scalp, as well as his skin was normal at discharge.  See January 1968 report of medical examination.  At discharge, he acknowledged a history of skin disease.  In this regard, a physical summarized that the Veteran had occasional giant urticaria of the face.  

A July 1974 record from Saint Francis Hospital documents a diagnosis of secondary adrenal insufficiency and possible hypothyroidism.  At this time, the Veteran complained that over the past 5 years he had had increasing generalized weakness with increasing nausea and vomiting.  Also noted was 30 pounds of weight loss and darkened skin, increased freckling and increased pigmentation in the gums.  

In furtherance of substantiating his claims, the Veteran submitted a personal statement dated in March 2006.  In the personal statement he related that during the late spring of 1967 he was hospitalized for an infection in his right leg, for which he was given antibiotics.  He related further that several months after this hospitalization, his face and mouth erupted in itchy bumps.  He stated that the skin condition cleared up following the administration of antibiotics; however following his discharge, he related that the eruptions occurred several more times and were treated with penicillin.  He also related that not long afterwards he began to develop fever blisters all over his mouth and posited that the alleged staph infection had remained dormant and was thus responsible for his symptoms, all these years later.    

In light of the Veteran's service records and his complaints of skin problems in and since service, he was afforded a VA examination of the skin in January 2009.  At this time, the Veteran related an in-service onset of itchy nodules on the face and sometimes in his mouth, lasting about 4 days, but recurring every month, when the condition would be treated with antibiotics.  The examiner also noted the 1968 occurrence of a swollen upper lip, thought to be allergic in nature, and treated with Benadryl.  The Veteran related that the skin condition had continued since service, but had become much less frequent since he began taking L-lysine once daily, and more often when he had fever blisters on his lips.  The Veteran related that he felt there seemed to be some connection between the outbreak of fever blisters and the itchy nodules that developed on his face.  He related a history of fever blisters 1 to 3 times per year, as well as episodes of the itchy nodules 1 to 3 times per year.  He also related a history of some splitting of the fingertips in the winter, which he related having had in Vietnam as well.  He complained of itching of the legs, more so in the winter, treated with Cetaphil soap and moisturizer.  The Veteran related that the course of the condition had been intermittent and that he had no systemic symptoms other than the itchiness of his face when the nodules occurred.  

Physical examination of the face, neck, hands, and legs showed a few splits at several of the Veteran's fingertips.  There were no nodules, facial rash or fever blisters shown during examination.  The Veteran did exhibit some excoriated, erythematous papules to the left ankle, but no rash on the legs.  There was no evidence of scarring or disfigurement.  He had less than 1 percent of his body exposed to the itchy bumps of the left ankle and zero percent of exposed skin was involved.  

The examiner assessed urticaria, recurrent, possibly secondary to outbreak of fever blisters.  The examiner felt that the episodes of urticaria were less likely than not caused by Addison's Disease.  The examiner also related that he did not feel that that the splitting of the finger tips or the itching of the legs was related to Addison's Disease or active duty.  

In August 2010 the Veteran was again afforded a VA examination of the skin.  At the time of the examination, the Veteran offered a history of developing nodules on his face and neck while on active duty in 1967.  He also related a history of having developed fever blisters that completely encircled his mouth, and itchiness.  He related that he was evaluated for this in service and given a shot of penicillin, which stopped the itching, blisters and nodules within a week.  The examiner noted that in reviewing the claims file that cellulitis was assessed.  The Veteran related a history that the condition continued over the next few years following his discharge, with less frequency.

Currently, the Veteran reported a history of mild flare-ups, with a flare of fever blisters 6 months prior.  He denied any recent eruptions of nodules on the face or that the condition had progressed beyond his mouth.  

Examination of the skin of the neck, face and mouth showed evenly pigmented, smooth skin, without scarring or lesions.  There was no rash present, as well as no crusting, scaling, or inflammation.  There was no disfigurement and no residual of any nodules or blisters.  In regards to assessed urticaria, the examiner felt it would be speculative to assume that there was a continuation of this condition and that an opinion as to whether the condition was related to service would be speculative.  In regards to the assessed fever blisters, i.e. herpes infection, the examiner noted that once this condition was acquired, it lied dormant until subsequent eruptions and that the condition was as least as likely as not caused by or a result of the condition experienced by the Veteran while on active duty.  

Resolving any doubt in the Veteran's favor, the Board finds that the claim is granted.  The Veteran's service treatment records document skin complaints regarding the face, as well as an assessment of occasional giant urticaria of the face at discharge.  Given this impression at discharge, coupled with the Veteran's lay history of symptomatology in these anatomical areas since service, albeit intermittent, the Board finds that the evidence is at least in equipoise that a skin condition of the face, neck and mouth was incurred in service, particularly urticaria and herpes.  Gilbert, supra.

In this regard, the Board acknowledges that the recent VA examination found it speculative to assert that urticaria had been incurred in service.  Nevertheless, the Veteran has described an intermittent history of symptomatology, which he is certainly competent to do and his statements in that regard are credible and probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the condition was assessed as occasional in service.  Thus, it appears to the Board that the evidence is evenly balanced.  Gilbert, supra.

With respect to herpes, the Board likewise acknowledges that there is no assessment of this condition in service, but rather cellulitis.  However, the recent VA examination indicated that it was at least as likely as not that oral herpes was related to service, noting that the condition could lie dormant for years.  The Veteran has also competently related his observations of such lesions since service, which are also credible and probative.  Jandreau, supra.  Thus, the Board concludes that the evidence is likewise evenly balanced.  Gilbert, supra.

In sum, given the service treatment records' findings regarding skin symptoms of the face neck and mouth, and the Veteran's reported history in conjunction with the recent VA examination, the Board concludes that it is at least as likely as not that the Veteran incurred a skin condition of the face, neck and mouth, particularly urticaria and herpes, in service.  Thus, the claim is granted.  Id.  


ORDER

Entitlement to service connection for a skin condition of the face, neck and mouth is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

Prior to November 1967 service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.

In August 2010 the Veteran was afforded a VA audiologic examination.  Examination resulted in assessments of tinnitus and bilateral hearing loss.  In regards to bilateral hearing loss, the examiner, based upon a comparison of the in-service audiometrics, including the Veteran's January 1966 entrance audiogram, concluded that bilateral hearing loss was not at least as likely as not incurred in service.  With respect to tinnitus, a favorable opinion was offered, largely based upon the Veteran's lay history.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The Board finds it is unclear from the examination report whether the examiner considered the fact that the January 1966 audiological findings upon entrance into service were recorded using ASA measurements, not ISO (ANSI) measurements.  Therefore, the Board finds that the necessity for a new VA audiological examination is shown for the proper assessment of the Veteran's claims for service connection of bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A (West 2002).  As such, the issue must be remanded in order to schedule the Veteran for another VA examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  In rendering any opinion, the examiner must specifically consider the January 1966 findings as appropriately converted.  Once this is accomplished, an issue arises concerning the presumption of soundness.  When no defect is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable (i.e., undebatable) evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  A history of the pre-service existence of a condition recorded at the time of the entrance examination does not constitute a notation of such a condition, and a claimant's condition is not "noted" when the induction examination does not contain a medical diagnosis by the examiner. See 38 C.F.R. § 3.304(b)(1).

The examiner on the induction examination found hearing levels in excess of 20 decibels at different thresholds with respect to each ear.  In that regard, the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels and higher thresholds indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, as a hearing loss disability was not diagnosed by the examiner on the entrance examination, the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  

If either prong of the presumption of soundness is not rebutted, regarding the audiologist's opinion, it must be noted that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  38 C.F.R. § 3.385 (2012).  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Such also applies to tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure, hearing loss and tinnitus, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that tinnitus is attributable to service, including noise exposure experienced in service.  A complete explanation for the opinion should be provided.  

Regarding hearing loss, the examiner should specifically consider the January 1966 in-service audiological findings as appropriately converted to ISO (ANSI) measurements, which are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15

20
LEFT
20
20
25

30

a.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that a hearing loss disability pre-existed active service.

b.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing hearing loss WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.

c.  If any responses above are negative, provide an opinion as to whether the current hearing loss disability at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

Any and all opinions must be accompanied by a complete rationale.  

2.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


